                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                ORANGEBURG DIVISION


        Vincent Brown,                                   )           CIA No.: 5:19-cv-01539-RMG
                                                         )
                               Plaintiff,                )
                                                         )
               V.                                        )                    ORDER
                                                  )
       Lt. Oscar Levels; Sgt. McColough;          )
       Asst. Dental A. Ridgeway; Mr. McClurry; )
       Associate Senior Warden Kendall; Captain )
       Loyd; C/O Friarson; C/O Carmen Jackson; )
       Captain McCullough; Mental Health Tech )
       Rosa Privitt; Mental Health Tech Mojo; and )
       Mental Health Ms. Fox                      )
                                                  )
                              Defendants.         )
       ~~~~~~~~~~~~~~~)


       Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge

(Dkt. No. 78) recommending the Court deny Plaintiffs motion for preliminary injunction. (Dkt.

No. 65.) For the reasons set forth below, the Court adopts the R & Ras the order of the Court to

deny Plaintiffs motion for preliminary injunction.

I.     Background

       Plaintiff, Vincent Brown, proceeding pro se, filed an action alleging violations of his

constitutional rights pursuant to 42 U.S.C. § 1983. The matter before the Court is Plaintiffs motion

for preliminary injunction, filed on September 18, 2019. (Dkt. No. 65.) Plaintiff is currently

housed at the Broad River Correctional Institute. 1 (Dkt. No. 1-5 at 5.) (Dkt. No. 1-4 at 19.) In his

motion, Plaintiff maintains the living conditions while he was housed at Lee Correctional Institute


       1
          Plaintiffs supplemental documentation indicates he was transferred from Lee
Correctional Institute to Broad River Correctional Institute on September 23, 2019. (Dkt. No. 1-5
at 65.) The transfer occurred after Plaintiff filed the instant motion for preliminary injunction.


                                                     1
amount to cruel and unusual punishment in violation of his Eighth Amendment rights. (Id. at 2.)

Plaintiff contends he did not receive timely or adequate medical attention with regard to his

physical and mental wellness. (Id. at 3-5 .) He contends that the living conditions were unsanitary

with no light. (Id. at 2.) Plaintiff requests for the Court to "intervene to secure actual evidence"

and to "take Judicial Notice of his living conditions." (Id. at 7.) In addition, he asks the Court to

take pictures of the dirty cells. (Id.) Defendants filed a motion in opposition to Plaintiffs motion

for preliminary injunction. (Dkt. No.71.) The Magistrate Judge issued an R & R denying Plaintiffs

motion for preliminary injunction on September 25 , 2019. (Dkt. No. 78.)


II.     Legal Standard

        A.     Report and Recommendation

        The Magistrate Judge makes only a recommendation to this Court that has no presumptive

weight. The responsibility to make a final determination remains with the Court. See Mathews v.

Weber, 423 U.S . 261 , 270-71 (1976). The Court may "accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(l). This

Court must make a de novo determination of those portions of the R & R Plaintiff specifically

objects. Fed. R. Civ. P. 72(b)(2). Where Plaintiff fails to file any specific objections, "a district

court need not conduct a de novo review, but instead must only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation. " Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation omitted). "Moreover,

in the absence of specific objections to the R & R, the Court need not give any explanation for

adopting the recommendation." Wilson v. SC Dept ofCorr., No. 9:14-CV-4365-RMG, 2015 WL

1124701, at *1 (D.S.C. Mar. 12, 2015). See also Camby v. Davis, 718 F.2d 198, 200 (4th

Cir.1983). Plaintiff did not file objections in this case, and the R & R is reviewed for clear error.



                                                      2
          B.     Preliminary Injunction

           Rule 65 of the Federal Rules of Civil Procedure provides that the "court may issue a

preliminary injunction only on notice to the adverse party." Fed. R. Civ. P. 65(a). A preliminary

injunction is warranted when the movant demonstrates four factors: (1) the movant's likelihood of

success on the merits, (2) whether the movant will face irreparable harm in the absence of

preliminary relief, (3) whether the balance of equities favors preliminary relief, and (4) whether

injunctive relief is in the public interest. Winter v. Nat. Res. Def Council, Inc., 555 U.S. 7, 20

(2008).

III.      Discussion

          Upon a review of the R & Rand the parties' arguments, the Court finds the Magistrate

Judge ably addressed the issues and correctly concluded that Plaintiffs motion should be denied.

The Court agrees with the Magistrate Judge' s findings that Plaintiffs motion does not satisfy the

Winter standard. Plaintiff contends several times that he has not received adequate or timely

medical care (Dkt. No. 65 at 2- 5), which amounts to cruel and unusual punishment in violation of

his Eighth Amendment rights. (Id. at 1.) The Plaintiff engages in a discussion of the Eighth

Amendment's prohibition on cruel and unusual punishment, which imposes certain duties on

prison officials to include taking reasonable measures to guarantee the safety of the inmates.

Farmer v. Brennan, 511 U.S. at 825 , 832 (1994) (Dkt. No. 65 at 1- 3.) Refusal to provide treatment,

when indicating a "deliberate indifference to serious medical needs of prisoners" results in "the

' unnecessary and wanton infliction of pain,' . . . proscribed by the Eighth Amendment." Estelle v.

Gamble, 429 U.S . 97, 104 (1976).

          Plaintiffs motion for preliminary injunction contains vague claims for proper medical,

dental, and mental health care services. (Dkt. No. 65 at 5.) There is a specific allegation where

Plaintiff alleges, he waited several weeks to receive treatment for a broken tooth. (Id.) The


                                                     3
Complaint reflects that his tooth was operated on and fixed within thirty-five days of the initial

injury. (Dkt. No. 1 at 12.) Plaintiff filed a Request to Staff Member on September 8, 2019,

indicating that something fell off his tooth and it was broken again. (Dkt. No . 1-4 at 17.) Defendant

responded on September 10, 2019, indicating Plaintiff would be notified of the first available

appointment. (Id.) On September 23 , 2019, Plaintiff was transferred to the Broad River

Correctional Institute. (Dkt. No . 1-5 at 5.) (Dkt. No . 1-4 at 19.) The Plaintiffs allegations do not

show Defendants refused to treat his injured tooth, but rather demonstrate Defendant attempted

treatment of his injury. The Court agrees with the R & R of the Magistrate Judge that Plaintiff does

not demonstrate likelihood of success on the merits.

        Second, irreparable harm is not established. Establishing a risk of irreparable harm is not

enough, a plaintiff has a burden of proving a ' clear showing of immediate irreparable injury. ' Direx

Israel, Ltd. v. Breakthrough Med. Corp., 952 F.2d 802, 812 (4th Cir. 1991). While Plaintiff

contends he suffers from a broken tooth, which has not been treated for several weeks, causing

unnecessary infliction of pain, his request for relief does not include treatment for his tooth. 2 (Id.)

He requests for the Court to "intervene to secure actual evidence" and to "take Judicial Notice of

his living conditions." (Id. at 7.) Since the filing of his motion for preliminary injunction, Plaintiff

has transferred to the Broad River Correctional Institute and has been removed from the cell

described in his motion for preliminary injunction. (Dkt. No. 1-5 at 5.) (Dkt. No. 1-4 at 19.) As

such, his   allegations do not clearly establish "actual and imminent" injury if a preliminary

injunction is not issued. Direx Israel, Ltd, 952 F.2d at 812.




        2
          The record does not reflect Plaintiffs engagement in the grievance process at the Broad
River Correctional Institute to address his allegations of a broken tooth. If Plaintiff seeks to address
this alleged injury, he may initiate and follow grievance procedures at the institute where he is
currently housed.


                                                       4
        "A preliminary injunction will not issue without a showing of irreparable injury." Direx

Israel, Ltd.., 952 F.2d at 812 (noting that the basis of injunctive relief in the federal courts has

always been irreparable harm and inadequacy oflegal remedies.) As Plaintiff failed to demonstrate

irreparable injury, he has failed to establish the necessity of a preliminary injunction. The Court

agrees with the R & R of the Magistrate Judge that Plaintiff failed to demonstrate the balance of

equities tip in his favor or that a preliminary injunction is within the public interest.

IV.     Conclusion

        For the foregoing reasons, the Court ADOPTS the R & R of the Magistrate Judge (Dkt.

No. 78 .) as the order of the Court and DENIES Plaintiff's motion for preliminary injunction (Dkt.

No. 65.)




                                                        filc~e~
        AND IT IS SO ORDERED.



                                                        United States District Court Judge

October!~, 2019
Charleston, South Carolina




                                                       5
